Execution Copy



European Management Term Sheet
Set forth below are the key terms that will apply in respect of the
consideration to be received by the Manager (as defined below) in connection
with, and upon, the closing of the transactions (collectively, the
“Transaction”) contemplated by the Purchase Agreement (the “Purchase Agreement”)
by and among Tommy Hilfiger Group BV (together with its subsidiaries, the
“Company”), and certain of the Company’s affiliates, and Phillips-Van Heusen
Corporation (“Buyer”), and certain of Buyer’s affiliates.
Name:
Daniel Grieder (“Manager”).
Terms and Conditions of Employment:
Except as set forth in this term sheet, the terms and conditions of Manager’s
employment will remain the same as those in effect as of the closing of the
Transaction (the “Closing”; the date of the Closing is referred to herein as the
“Effective Date”), and Manager’s current employment agreement (if any) will
remain in effect. In addition, Manager will be eligible to participate in
Buyer’s stock incentive plan consistent with similarly situated management
members of Buyer and its subsidiaries, including, following the Effective Date,
the Company (collectively, the “Buyer Group”), subject to confirmation of legal
and regulatory requirements.



Transaction Consideration:
Upon the consummation of the Transaction and subject to Manager’s continued
compliance with the terms of the Participation Agreement by and between Manager,
the Stichting Administratiekantoor Elmira (the “Stichting”) and Elmira 1 B.V.
(the “Participation Agreement”) through the Effective Date, Manager will be
entitled to consideration in respect of the number of “Depositary Receipts” (as
defined in the Participation Agreement”) issued to Manager by the Stichting and,
if applicable, the “Option” to purchase the number of “Option Depositary
Receipts” (as each such term is defined in that certain Option Agreement by and
among Manager, Luxembourg Elmira 1 Sarl and the Stichting) that Manager has
purchased or received from the Stichting, in the amounts described and (other
than as set forth in this term sheet) in accordance with the terms of the
Participation Agreement and the Purchase Agreement (collectively, the
“Transaction Consideration”). Transaction Consideration to be received by
Manager will be subject to the same purchase price adjustments and escrow
arrangements as apply to the other selling shareholders.



Cash Consideration:
60% of the Transaction Consideration shall be payable to Manager in cash as soon
as practicable (and in any event, no later than 10 days) after the Effective
Date.




    
        

--------------------------------------------------------------------------------



Vested Stock Consideration:
35% of the Transaction Consideration shall be payable to Manager in the form of
fully-vested shares of common stock, $1.00 par value, of Buyer (the “Common
Stock”), based on the per share price of the Common Stock provided for the
payment of consideration to the “Sellers” as such term is defined in, and such
price is determined pursuant to, the Purchase Agreement (such vested shares of
Common Stock are referred to herein as the “Vested Stock”). The Vested Stock
shall be registered in Manager’s name and held in an escrow account or similar
arrangement, and shall be released to Manager in three equal installments on
each of the first three anniversaries of the Effective Date or as soon
thereafter as is reasonably practicable (but in no event more than five business
days thereafter); provided, however, that if Manager’s employment is terminated
by the Buyer Group with “Cause” (as defined below) or Manager resigns without
“Good Reason” (as defined below) prior to the 18-month anniversary of the
Effective Date, then any unreleased Vested Stock shall be released to Manager on
the third anniversary of the Effective Date or as soon thereafter as is
reasonably practicable (but in no event more than five business days
thereafter).
 
 
Restricted Stock Consideration:


5% of the Transaction Consideration shall be payable to Manager in the form of
restricted shares of Common Stock based on the per share price of the Common
Stock provided for the payment of consideration to the Sellers pursuant to the
Purchase Agreement (the “Restricted Stock”). The Restricted Stock shall be
registered in Manager’s name and held in a non-bankruptcy remote escrow account
or similar arrangement and shall vest in full, become free of any restrictions
on the earlier of (i) the second anniversary of the Effective Date, subject to
Manager’s continued employment through such date, or (ii) the date of the
termination of Manager’s employment by the Buyer Group without Cause, Manager
for Good Reason or due to Manager’s death or “Disability” (as defined below)
prior to such date. The Restricted Stock shall be released to Manager on such
anniversary or date of termination of employment, as the case may be, or as soon
thereafter as is reasonably practicable (but in no event more than 10 business
days thereafter). As used herein, the term “Disability” means that Manager
becomes physically or mentally disabled, whether totally or partially, such that
he or she is prevented from performing his/her usual duties and services
hereunder for a period of 120 consecutive days or for shorter periods
aggregating 120 days in any 12-month period.




2

--------------------------------------------------------------------------------



 
If Manager’s employment with the Buyer Group terminates for any other reason
prior to the second anniversary of the Effective Date, the Restricted Stock will
be forfeited to Buyer without consideration to Manager and will become part of a
pool of restricted shares of Common Stock issued to other persons who are party
to Management Term Sheets substantially identical to this Management Term Sheet,
whether directly or through an attorney-in-fact (“Management Participants”) and
which are forfeited by such Management Participants during the period from the
Effective Date through the second anniversary of the Effective Date pursuant to
the terms of their Management Term Sheets. The shares in such pool will be
distributed as of the second anniversary of the Effective Date or as soon
thereafter as is reasonably practicable (but in no event more than 10 business
days thereafter) to Management Participants who have vested in their underlying
awards of restricted shares, based on the relative number of restricted shares
of Common Stock issued to each such Management Participant at the Effective Date
to the total number of restricted shares of Common Stock issued to all
Management Participants as of the Effective Date;1 provided, however, if no such
restricted shares have vested as of such distribution date, the forfeited
restricted shares in such pool shall be distributed instead to the other former
non-management shareholders of the Company.
 
 
Cause:


For purposes of this term sheet, “Cause” shall mean (1) gross negligence or
willful misconduct, as the case may be, in the performance of the material
responsibilities of Manager's office or position, which results in material
economic harm to the Company or its affiliates or in material reputational harm
causing demonstrable injury to the Company or its affiliates; (2) the willful
and continued failure of Manager to perform substantially Manager's duties for
the Company or any affiliate (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Manager by the Board of Directors of the
Company (the “Board”) or the Company that specifically identifies the manner in
which the Board or the Company believes that Manager has not substantially
performed Manager's duties, and Manager has not cured such failure to the
reasonable satisfaction of the Board or the Company within 20 days following
Manager's receipt of such written demand;

_____________________________
1 By way of example, assume that (i) 10 restricted shares are issued to each of
10 Company employees at the Effective Date pursuant to term sheets identical or
substantively identical to this one, for a total of 100 restricted shares, and
(ii) two of those employees resign prior to the second anniversary of the
Effective Date, thereby forfeiting 20 shares. Ignoring fractional shares, the
eight employees who remain employed through the second anniversary of the
Effective Date will each receive 1/8 of the 20 shares, computed as 10/80 for
each employee.



3

--------------------------------------------------------------------------------



 
 (3) Manager is convicted of, or pleads guilty or nolo contendere to, a felony
within the meaning of U.S. Federal, state or local law (other than a traffic
violation); (4) Manager having willfully divulged, furnished or made accessible
to anyone other than the Company, its directors, officers, employees, auditors
and legal advisors, otherwise than in the ordinary course of business, any
confidential information (as hereinafter defined); or (5) any act or failure to
act by Manager, which, under the provisions of applicable law, disqualifies
Manager from acting in any or all capacities in which he is then acting for the
Company.
For purposes of this provision, no act or failure to act, on the part of
Manager, shall be considered “willful” unless it is done, or omitted to be done,
by Manager in bad faith or without reasonable belief that Manager's action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Board or the Chief Executive Officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Manager in good faith and in the
best interests of the Company.
 
 
Good Reason:


For purposes of this term sheet, “Good Reason” means the occurrence of any of
the following events or circumstances without Manager’s prior written consent:


(1) the assignment to Manager of any duties inconsistent in any material respect
with Manager's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect immediately
prior to the Effective Date, or any other action by the Company that results in
a material diminution in such position, authority, duties or responsibilities,
excluding for this purpose (i) any changes in Manager’s title, authority or
responsibilities solely attributable to the integration process resulting from
the Transaction; (ii) an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by Manager; and (iii) the assignment of additional or
alternate duties or responsibilities to Manager in connection with Manager’s
professional development or the reallocation of some of Manager’s duties or
responsibilities to other executives of the Company in connection with the
evolution of Manager’s position;






4

--------------------------------------------------------------------------------



 
(2) a reduction of Manager’s base salary or bonus opportunity as in effect from
time to time;
(3) Buyer’s breach of its obligations regarding compensation and benefit
continuation pursuant to Section 6.8(a) of the contemplated Purchase Agreement
which breach affects Manager (it being understood that, for the avoidance of
doubt, Manager shall not be a third-party beneficiary to such Purchase
Agreement); or
(4) the Company requiring that Manager’s services be rendered primarily at a
location or locations more than 60 miles from the location where Manager
primarily provides such services as of the date of this Management Term Sheet,
except for travel, and visits to Company offices and facilities worldwide,
reasonably required to attend to the Buyer Group’s business.
In order to invoke a termination for Good Reason, Manager must provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (1) through (4) within 30 days following Manager’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition if such condition is reasonably subject
to cure. In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Manager’s
termination of employment must occur, if at all, within 30 days following such
Cure Period in order for such termination as a result of such condition to
constitute a termination for Good Reason.
 
 
Stichting:
Manager hereby consents and agrees that the Stichting may transfer the shares in
Elimra 1 B.V. represented by such Manager’s Depositary Receipts in accordance
with the Purchase Agreement and that the Stichting may take each and every
action necessary to consummate the transactions contemplated in the Purchase
Agreement and grants the Stichting all powers necessary to effect all of the
foregoing. Manager consents and agrees to any amendment or waiver necessary in
connection therewith under or pursuant to the Participation Agreement and/or the
articles of association and other governing documents of the Stichting and the
Depositary Receipts and Options issued by the Stichting and any ancillary or
related agreements.








5

--------------------------------------------------------------------------------



Additional Agreements:
Manager will enter into such additional agreements as are determined by Buyer to
be necessary to effectuate the terms of this Management Term Sheet and the
actions contemplated hereby, including, to the extent necessary, an agreement
with the Stichting with respect to Manager’s receipt, and the form, of
Transaction Consideration.
 
 
Governing Law:
Netherlands.










6

--------------------------------------------------------------------------------



By signing below, the parties agree that this Management Term Sheet will be
binding upon the parties as of the Effective Date. This Management Term Sheet
will not be effective unless and until the Closing occurs. The parties intend to
complete full documentation based on these terms and other terms customary for
transactions of this type, which will supersede this term sheet.
Signed,
Manager
PHILLIPS-VAN HEUSEN CORPORATION
By:   /s/ Daniel Grieder    
Daniel Grieder


By:   /s/ Mark D. Fischer    
Name: Mark D. Fischer
     Senior Vice President



Date: March 10, 2010





7